DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steil (US 2007/0105618 A1) in view of Sanguinetti (US 2008/0139118 A1).
Regarding claim 1, Steil teaches a system comprising: an antenna comprising a plurality of outputs (204); and a switching device (220) comprising: a plurality of first reader connections (226); a plurality of second reader connections (280); and a plurality of antenna inputs coupled to the plurality of outputs from the antenna (antennas input to switch 220); wherein the switching device is configured to: provide a pass-through connection between the plurality of first reader connections and the plurality of antenna inputs (Fig. 2); generate a tuned signal based at least in part on the plurality of antenna inputs (reading information from antenna provides a data signal that is “tuned” based on the content of the antenna signal); and provide the tuned signal to the plurality of second reader connections (data is exchanged with 280, Fig. 2).
Steil lacks disconnecting the pass-through connection.
Sanguinetti teaches to disconnect the pass-through connection between the plurality of first reader connections and the plurality of antenna inputs (SW1, SW2, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to disconnect the pass-through connection in a switching manner described by Sanguinetti because it allows for a more compact device capable of providing multiple communication protocols (Paragraph 0029 of Sanguinetti).
Regarding claim 2, Steil teaches wherein the plurality of outputs of the antenna each corresponds to a respective one of a plurality of loops of the antenna (Fig. 2, 1-6).
Regarding claim 3, Steil teaches wherein the switching device is further configured to : receive an input to configure the switching device (basic construction of the switching device 220 provides configuration input); in accordance with the receipt of the input to configure the switching device, determine at least one tuning parameter (device construction will provide the tuning parameters); store the at least one parameter; and perform the generation of the tuned signal by tuning a signal corresponding at least in part to the plurality of antenna inputs, the tuning being based at least in part on the at least one parameter (switch 220 will function based on construction and initial configuration).
Regarding claim 4, Steil lacks the time windows.
Sanguinetti teaches wherein the switching device is further configured to at least:
provide the pass-through connection between the plurality of first reader connections and the plurality of antenna inputs for a first time window (switch set to A); and
provide the tuned signal to the plurality of second reader connections for a second time window (switch set to B), the first time window and the second time window being mutually exclusive (switch can only be in one position at a time).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to disconnect the pass-through connection in a switching manner described by Sanguinetti because it allows for a more compact device capable of providing multiple communication protocols (Paragraph 0029 of Sanguinetti).
Regarding claim 5, Steil teaches further comprising at least one computing device, wherein the at least one computing device is configured to:
read, via the antenna, a set of first radio frequency identification (RFID) enabled gaming chips that correspond to a first RFID technology [0009];
send a command to the switching device to switch from the first RFID technology to a second RFID technology (switching reading locations); and
read, via the antenna, a set of second RFID enabled gaming chips corresponding to the second RFID technology (chips read at each location) [0037].
Regarding claim 6, Steil lacks the details of the first and second reader switching.
Sanguinetti teaches further comprising:
a first reader that corresponds to the first RFID technology and that is coupled to the plurality of first reader connections (110); and
a second reader that corresponds to the second RFID technology and that is coupled to the plurality of second reader connections (120), wherein:
the switching device is further configured to receive the command from the at least one computing device to switch from the first RFID technology to the second RFID technology (A, B, C); and the pass-through connection is disconnected, the tuned signal is generated, and the
tuned signal is provided in response to the command (Fig. 4, Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to disconnect the pass-through connection in a switching manner described by Sanguinetti because it allows for a more compact device capable of providing multiple communication protocols (Paragraph 0029 of Sanguinetti).
Regarding claim 7, Steil teaches wherein the reading of the set of first RFID enabled gaming chips is via the first reader while the pass-through connection is provided between the plurality of first reader connections (226, Fig. 2) and the plurality of antenna inputs, and the reading of the set of second RFID enabled gaming chips is via the second reader while the tuned signal is provided to the plurality of second reader connections (280, Fig. 2).
Regarding claims 8 and 11-13, these claims are analogous to the claims above and are therefore also taught by Steil in view of Sanguinetti.
Regarding claim 9, Steil teaches wherein the switching device is configured to at least: send a first inventory command to the first reader; process the set of first RFID enabled gaming chips (bet detection, [0028]); send a second inventory command to the second reader; and process the set of second RFID enabled gaming chips [0035].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steil as modified by Sanguinetti and further in view of Dhayni (US 2015/0180546 A1). The teachings of Steil as modified by Sanguinetti have been discussed above.
Regarding claim 10, Steil further lacks the specific protocols in use.
Dhayni teaches wherein the first RFID technology comprises a 13.56 MHz technology and the second RFID technology comprises at least one of: phase jitter modulation (PJM) technology, an ISO 15693 technology, or a 125 KHz technology [0041].
Therefore, it would have been obvious to use the protocols discussed in Dhayni because it ensures proper integration with existing infrastructure (paragraph 0041 of Dhayni).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876